Case 1:21-cv-00891-PAE Document 20 Filed 08/16/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BLOCKCHANGE VENTURES I GP, LLC,
Plaintif£, 21 Crv. 891 (PAE)

“v- ORDER
BLOCKCHANGE, INC.,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

Blockchange Ventures I GP, LLC (“Plaintiff”), a New York company, has sued
Blockchange, Inc. (“Defendant”), a California company, alleging trademark infringement,
trademark dilution, and unfair competition under the Lanham Act; common law trademark
infringement and unfair competition; deceptive acts and practices in violation of New York
General Business Law (“GBL”) §§ 349 and 350; and trademark dilution under GBL § 360-L.
See Dkt. 1.

Pending now is Defendant’s motion to suspend the authorization of limited jurisdictional
discovery and revive its motion to dismiss under Federal Rules of Civil Procedure 12(b)(6). For
the reasons that follow, the Court grants this motion and schedules an initial pretrial conference.

On February 25, 2021, Defendant filed a motion to dismiss Plaintiff's complaint under
Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6), for lack of personal
jurisdiction, lack of venue, and for failure to state a claim upon which relief can be granted. Dkt.
11. On July 22, 2021, the Court authorized limited jurisdictional discovery for the purpose of

determining whether the Court could exercise personal jurisdiction over Defendant. See Dkt. 17

 
Case 1:21-cv-00891-PAE Document 20 Filed 08/16/21 Page 2 of 4

(“Order”). On August 13, 2021, the Court received Defendant’s letter conceding personal
jurisdiction and requesting the suspension of the authorization of limited discovery, Dkt. 18
(“Def. Ltr.”), and Plaintiffs letter asking that jurisdictional discovery continue, notwithstanding
Defendant’s concession of personal jurisdiction, Dkt. 19 (PL Ltr.”).

Plaintiff notes that Defendant has identified only one New York customer, and seeks
further details about Defendant’s contacts with New York. Pl. Ltr. at 1. But the existence of that
customer is sufficient to support personal jurisdiction under CPLR § 302(a)(1), as Defendant
concedes. Def. Ltr. at 1. There is therefore no charter for deferring forward progress as to the
merits of this case, The Court accordingly suspends the limited jurisdictional discovery. Should
the case proceed to merits discovery, Plaintiff will be at liberty to propound limited discovery to
fortify further the factual basis for personal jurisdiction.

The Court also grants Defendant’s motion to revive its motion to dismiss under Fed. R.
Civ. P. 12(b)(6). The Court will resolve that motion, which is fully submitted, in due course.
The Court treats Defendant’s 12(b)(2) and 12(b)(3) motions as withdrawn. The Clerk of Court is
respectfully directed to terminate the motion pending at docket 18.

An initial pretrial conference is hereby scheduled for August 26, 2021 at 10 a.m. This
conference will be held telephonically. The parties should call into the Court’s dedicated
conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#)
key. Counsel are directed to review the Court’s Emergency Individual Rules and Practices
in Light of COVID-19, found at hftps://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s

procedures for telephonic conferences and for instructions for communicating with chambers.

 
Case 1:21-cv-00891-PAE Document 20 Filed 08/16/21 Page 3 of 4

All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time, and counsel are directed to appear promptly. All pretrial conferences

must be attended by the attorney who will serve as principal trial counsel.

The Court directs counsel for all parties to:

Confer with each other prior to the conference regarding settlement and each of
the other subjects to be considered at a Federal Rule of Civil Procedure 16
conference.

Prepare a Civil Case Management Plan and Scheduling Order in accordance with
the Court’s Individual Rules, available at
https://nysd.uscourts.gov/hon-paul-engelmayer, to be submitted to the Court no
later than August 20, 2021.

Prepare a joint letter, not to exceed three pages in length, to be submitted to the
Court no later than August 20, 2021, addressing the following topics in separate
paragraphs: (1) a brief description of the case, including the factual and legal
bases for the claim(s) and defense(s), and the history of the case; (2) any
contemplated motions; (3) the prospect for settlement; and (4) the parties’ views
as to whether discovery should proceed while the motion to dismiss under Rule
12(b)(6) is pending. For the Court’s convenience, the parties are requested to set
forth the date and time of the conference in the opening paragraph of the letter.
Register as filing users in accordance with the Procedures for Electronic Case

Filing prior to the date of the initial pretrial conference.

If this case has been settled or otherwise terminated, counsel are not required to appear,

provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination

is sent prior to the date of the conference via e-mail to the Orders and Judgment Clerk at the

following e-mail address: orders_and_judgments@nysd.uscourts.gov.

 
Case 1:21-cv-00891-PAE Document 20 Filed 08/16/21 Page 4 of 4

Requests for adjournment may be made only in a writing received no later than two
business days before the conference. The written submission must comply with Section 1.E of
the Court’s Individual Rules. Unless counsel are notified that the conference has been
adjourned, it will be held as scheduled.

Plaintiff's counsel is directed (1) serve a copy of this order upon all attorneys in this
action, and (2) to file proof of such notice with the Court. If plaintiffs counsel is unaware of the
identity of counsel for any of the parties, plaintiff's counsel must forthwith send a copy of this

order to that party personally.

SO ORDERED.

Fan A Cop hay

Paul A. Engelmayer J
United States District Judge

Dated: August 16, 2021
New York, New York

 

 
